NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JW SEALS, Jr.,                                  No. 19-55582

                 Plaintiff-Appellant,           D.C. No. 2:18-cv-10104-R-JEM

 v.
                                                MEMORANDUM*
LOS ANGELES UNIFIED SCHOOL
DISTRICT,

                 Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      J.W. Seals, Jr. appeals pro se from the district court’s order dismissing his 42

U.S.C. § 1983 action alleging federal claims arising from his denial of

employment. We have jurisdiction under 28 U.S.C. § 1291. We review for an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion a district court’s dismissal under its local rules. Ghazali v.

Moran, 46 F.3d 52, 53 (9th Cir. 1995). We vacate and remand.

      The district court erred by not recognizing that Seals had filed his opposition

before the district court had ruled on defendant’s motion to dismiss. See Draper v.

Coombs, 792 F.2d 915, 924 (9th Cir. 1986) (explaining that pro se litigants should

be treated with “great leniency” when evaluating compliance with “the technical

rules of civil procedure”). We vacate and remand for the district court to consider

Seals’s opposition in the first instance.

      The parties shall bear their own costs on appeal.

      VACATED AND REMANDED.




                                            2                                   19-55582